 1   Albert T. Liou (SBN 180258)
     aliou@prosperalaw.com
 2   PROSPERA LAW, LLP
     1901 Avenue of the Stars, Suite 480
 3   Los Angeles, CA 90067
 4   Telephone: (424) 239-1890
     Facsimile: (424) 239-1882
 5
     Attorneys for Defendant
 6   PUB OCEAN LIMITED
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ELLIOT MCGUCKEN, an individual,             Case No.: 2:20-cv-01923 RGK (ASx)
12                     Plaintiff,                [Assigned to the Hon. R. Gary Klausner
                                                 Courtroom 850]
13            vs.
                                                 AMENDED STIPULATED
14   PUB OCEAN LIMITED, a United                 PROTECTIVE ORDER BY AND
15   Kingdom Private Limited Company,            BETWEEN PLAINTIFF ELLIOT
     individually and doing business as          MCGUCKEN AND DEFENDANT
16   “Scribol Publishing,” “Scribol.com,”        PUB OCEAN LIMITED
     “MagellanTimes.com,”
17   “AbsoluteHistory.com,”
     “MaternityWeek.com,” and “New
18   Ravel.com”; and DOES 1-10, inclusive,
                                                 Action Filed: February 27, 2020
19                     Defendants.
20
21
22
23
24
25
26
27
                                             1
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1         Defendant PUB OCEAN LIMITED and plaintiff ELLIOT MCGUCKEN
 2   (collectively, the “Parties”), by and through its attorneys of record, hereby stipulate
 3   to entry of a protective order in the above-referenced matter to facilitate the
 4   exchange of information and documents which may be subject to confidentiality
 5   limitations on disclosures due to federal laws, state laws and privacy rights as
 6   follows:
 7         A.     Purpose And Limitations
 8         Discovery in this action is likely to involve production of confidential,
 9   proprietary, or private information for which special protection from public
10   disclosure and from use for any purpose other than prosecuting this litigation may be
11   warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
12   enter the following Stipulated Protective Order. The Parties acknowledge that this
13   Order does not confer blanket protections on all disclosures or responses to
14   discovery and that the protection it affords from public disclosure and use extends
15   only to the limited information or items that are entitled to confidential treatment
16   under the applicable legal principles. The Parties further acknowledge, as set forth
17   in section M.3 below, that this Stipulated Protective Order does not entitle them to
18   file confidential information under seal. Civil Local Rule 79-5 sets forth the
19   procedures that must be followed and the standards that will be applied when a Party
20   seeks permission from the court to file material under seal.
21         B.     Good Cause Statement
22         This action is likely to involve trade secrets and other valuable commercial,
23   financial, technical and/or proprietary information for which special protection from
24   public disclosure and from use for any purpose other than prosecution of this action
25   is warranted. Such confidential and proprietary materials and information consist
26   of, among other things, confidential business or financial information, information
27   regarding confidential business practices, or other confidential research,
                                                2
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1   development, or commercial information (including information implicating
 2   privacy rights of third parties), information otherwise generally unavailable to the
 3   public, or which may be privileged or otherwise protected from disclosure under
 4   state or federal statutes, court rules, case decisions, or common law. Accordingly,
 5   to expedite the flow of information, to facilitate the prompt resolution of disputes
 6   over confidentiality of discovery materials, to adequately protect information the
 7   Parties are entitled to keep confidential, to ensure that the Parties are permitted
 8   reasonable necessary uses of such material in preparation for and in the conduct of
 9   trial, to address their handling at the end of the litigation, and serve the ends of
10   justice, a protective order for such information is justified in this matter. It is the
11   intent of the Parties that information will not be designated as confidential for
12   tactical reasons and that nothing be so designated without a good faith belief that it
13   has been maintained in a confidential, non-public manner, and there is good cause
14   why it should not be part of the public record of this case.
15         C.     Definitions
16         1.     Action: The above-captioned lawsuit.
17         2.     Challenging Party: a Party or Non-Party that challenges the designation
18 of information or items under this Order.
19         3.     “CONFIDENTIAL” Information or Items: information (regardless of
20 how it is generated, stored, or maintained) or tangible things that qualify for
21 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
22 Good Cause Statement.
23         4.     Counsel: Outside Counsel of Record and House Counsel (as well as
24 their support staff).
25         5.     Designating Party: a Party or Non-Party that designates information
26 or items that it produces in disclosures or in responses to discovery as
27 “CONFIDENTIAL.”
                                                 3
28                   AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                          AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1          6.    Disclosure or Discovery Material: all items or information, regardless
 2 of the medium or manner, in which it is generated, stored, or maintained
 3 (including, among other things, testimony, transcripts, and tangible things), that
 4 are produced or generated in disclosures or responses to discovery in this matter.
 5          7.    Expert: a person with specialized knowledge or experience in a
 6 matter pertinent to the litigation who has been retained by a Party or its counsel to
 7 serve as an expert witness or as a consultant in this Action.
 8          8.    House Counsel: attorneys who are employees of a Party to this
 9 Action. House Counsel does not include Outside Counsel of Record or any other
10 outside counsel.
11          9.    Non-Party: any natural person, partnership, corporation, association,
12 or other legal entity not named as a Party to this action.
13          10.   Outside Counsel of Record: attorneys who are not employees of a Party
14 to this Action but are retained to represent or advise a Party to this Action and have
15 appeared in this Action on behalf of that Party or are affiliated with a law firm
16 which has appeared on behalf of that Party, and includes support staff.
17          11.   Party: any party to this Action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20          12.   Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.
22          13.   Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26          14.   Protected Material: any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL.”
                                                 4
28                    AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                           AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1         15.    Receiving Party: a Party that receives Disclosure or Discovery Material
 2 from a Producing Party.
 3         D.     Scope
 4         The protections conferred by this Stipulation and Order cover not only
 5   Protected Material (as defined above), but also (1) any information copied or
 6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 7   compilations of Protected Material; and (3) any testimony, conversations, or
 8   presentations by Parties or their Counsel that might reveal Protected Material.
 9         Any use of Protected Material at trial shall be governed by the orders of the
10   trial judge. This Order does not govern the use of Protected Material at trial.
11         E.     Duration
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees
14   otherwise in writing or a court order otherwise directs. Final disposition shall be
15   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
16   or without prejudice; and (2) final judgment herein after the completion and
17   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
18   including the time limits for filing any motions or applications for extension of time
19   pursuant to applicable law.
20         F.     Designating Protected Material
21         1.     Exercise of Restraint and Care in Designating Material for
22   Protection. Each Party or Non-Party that designates information or items for
23   protection under this Order must take care to limit any such designation to
24   specific material that qualifies under the appropriate standards. The Designating
25   Party must designate for protection only those parts of material, documents, items,
26   or oral or written communications that qualify so that other portions of the material,
27
                                                 5
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1   documents, items, or communications for which protection is not warranted are not
 2   swept unjustifiably within the ambit of this Order.
 3         Mass, indiscriminate, or routinized designations are prohibited. Designations
 4   that are shown to be clearly unjustified or that have been made for an improper
 5   purpose (e.g., to unnecessarily encumber the case development process or to impose
 6   unnecessary expenses and burdens on other parties) may expose the Designating
 7   Party to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         2.     Manner and Timing of Designations. Except as otherwise provided in
12   this Order (see, e.g., second paragraph of section F.2(a) below), or as otherwise
13   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14   under this Order must be clearly so designated before the material is disclosed or
15   produced.
16         Designation in conformity with this Order requires:
17                (a)      for information in documentary form (e.g., paper or electronic
18   documents, but excluding transcripts of depositions or other pretrial or trial
19   proceedings), that the Producing Party affix at a minimum, the legend
20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21   contains protected material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the protected
23   portion(s) (e.g., by making appropriate markings in the margins).
24         A Party or Non-Party that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and
27   before the designation, all of the material made available for inspection shall be
                                               6
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2   documents it wants copied and produced, the Producing Party must determine which
 3   documents, or portions thereof, qualify for protection under this Order. Then, before
 4   producing the specified documents, the Producing Party must affix the
 5   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 6   portion or portions of the material on a page qualifies for protection, the Producing
 7   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8   markings in the margins).
 9                (b)    for testimony given in depositions that the Designating Party
10   identify the Disclosure or Discovery Material on the record, before the close of the
11   deposition all protected testimony.
12                (c)    for information produced in some form other than documentary
13   and for any other tangible items, that the Producing Party affix in a prominent place
14   on the exterior of the container or containers in which the information is stored the
15   legend “CONFIDENTIAL.” If only a portion or portions of the information
16   warrants protection, the Producing Party, to the extent practicable, shall identify the
17   protected portion(s).
18         3.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such
21   material. Upon timely correction of a designation, the Receiving Party must make
22   reasonable efforts to assure that the material is treated in accordance with the
23   provisions of this Order.
24         G.     Challenging Confidentiality Designation
25         1.     Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s
27   Scheduling Order.
                                                 7
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1         2.     Meet and Confer. The Challenging Party shall initiate the informal
 2   dispute resolution process set forth in the Court's Procedures and Schedules. See
 3   http://www.cacd.uscourts.gov/honorable-alka-sagar
 4         3.     The burden of persuasion in any such challenge proceeding shall be
 5   on the Designating Party. Frivolous challenges, and those made for an improper
 6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 7   parties) may expose the Challenging Party to sanctions. Unless the Designating
 8   Party has waived or withdrawn the confidentiality designation, all parties shall
 9   continue to afford the material in question the level of protection to which it is
10   entitled under the Producing Party’s designation until the Court rules on the
11   challenge.
12         H.     Access To And Use Of Protected Material
13         1.     Basic Principles. A Receiving Party may use Protected Material
14   that is disclosed or produced by another Party or by a Non-Party in connection
15   with this Action only for prosecuting, defending, or attempting to settle this Action.
16   Such Protected Material may be disclosed only to the categories of persons and
17   under the conditions described in this Order. When the Action has been terminated,
18   a Receiving Party must comply with the provisions of section N (FINAL
19   DISPOSITION) below.
20         Protected Material must be stored and maintained by a Receiving Party at
21   a location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         2.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27
                                               8
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
 2   as well as employees of said Outside Counsel of Record to whom it is reasonably
 3   necessary to disclose the information for this Action;
 4                  (b)   the officers, directors, and employees (including House
 5   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
 6   Action;
 7                  (c)   Experts (as defined in this Order) of the Receiving Party to
 8   whom disclosure is reasonably necessary for this Action and who have signed the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10                  (d)   the court and its personnel;
11                  (e)   court reporters and their staff;
12                  (f)   professional jury or trial consultants, mock jurors, and
13   Professional Vendors to whom disclosure is reasonably necessary for this Action
14   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
15   A);
16                  (g)   the author or recipient of a document containing the
17   information or a custodian or other person who otherwise possessed or knew the
18   information;
19                  (h)   during their depositions, witnesses, and attorneys for
20   witnesses, in the Action to whom disclosure is reasonably necessary provided: (1)
21   the deposing party requests that the witness sign the form attached as Exhibit A
22   hereto; and (2) they will not be permitted to keep any confidential information
23   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
24   unless otherwise agreed by the Designating Party or ordered by the court.
25   Pages of transcribed deposition testimony or exhibits to depositions that reveal
26   Protected Material may be separately bound by the court reporter and may not be
27   disclosed to anyone except as permitted under this Stipulated Protective Order; and
                                              9
28                    AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                           AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1                  (i)   any mediator or settlement officer, and their supporting
 2   personnel, mutually agreed upon by any of the parties engaged in settlement
 3   discussions.
 4         I.       Protected Material Subpoenaed Or Ordered Produced In Other
 5                  Litigation
 6        If a Party is served with a subpoena or a court order issued in other litigation
 7   that compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must:
 9         1.       promptly notify in writing the Designating Party. Such notification
10   shall include a copy of the subpoena or court order;
11         2.       promptly notify in writing the party who caused the subpoena or order
12   to issue in the other litigation that some or all of the material covered by the
13   subpoena or order is subject to this Protective Order. Such notification shall include
14   a copy of this Stipulated Protective Order; and
15         3.       cooperate with respect to all reasonable procedures sought to be
16   pursued by the Designating Party whose Protected Material may be affected. If the
17   Designating Party timely seeks a protective order, the Party served with the
18   subpoena or court order shall not produce any information designated in this action
19   as “CONFIDENTIAL” before a determination by the court from which the subpoena
20   or order issued, unless the Party has obtained the Designating Party’s permission.
21   The Designating Party shall bear the burden and expense of seeking protection in
22   that court of its confidential material and nothing in these provisions should be
23   construed as authorizing or encouraging a Receiving Party in this Action to disobey a
24   lawful directive from another court.
25
26
27
                                                10
28                    AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                           AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1         J.     A Non-Party’s Protected Material Sought To Be Produced In This
 2                Litigation
 3         1.     The terms of this Order are applicable to information produced by a
 4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5   produced by Non-Parties in connection with this litigation is protected by the
 6   remedies and relief provided by this Order. Nothing in these provisions should be
 7   construed as prohibiting a Non-Party from seeking additional protections.
 8         2.     In the event that a Party is required, by a valid discovery request,
 9   to produce a Non-Party’s confidential information in its possession, and the Party
10   is subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                (a)    promptly notify in writing the Requesting Party and the Non-
13   Party that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                (b)    promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                (c)    make the information requested available for inspection by the
19   Non-Party, if requested.
20         3.     If the Non-Party fails to seek a protective order from this court within 14
21   days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
27   of seeking protection in this court of its Protected Material.
                                                 11
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1         K.     Unauthorized Disclosure Of Protected Material
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3   Protected Material to any person or in any circumstance not authorized under this
 4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 7   or persons to whom unauthorized disclosures were made of all the terms of this
 8   Order, and (d) request such person or persons to execute the “Acknowledgment and
 9   Agreement to Be Bound” that is attached hereto as Exhibit A.
10         L.     Inadvertent Production Of Privileged Or Otherwise Protected
11                Material
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Fed. R. Civ. Proc.
15   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16   established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Fed. R. Evid. 502(d) and (e), insofar as the Parties
18   reach an agreement on the effect of disclosure of a communication or information
19   covered by the attorney-client privilege or work product protection, the Parties may
20   incorporate their agreement in the stipulated protective order submitted to the Court.
21         M.     Miscellaneous
22         1.     Right to Further Relief. Nothing in this Order abridges the right of
23   any person to seek its modification by the Court in the future.
24         2.     Right to Assert Other Objections. By stipulating to the entry of
25   this Protective Order no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in this
27
                                                12
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 2   ground to use in evidence of any of the material covered by this Protective Order.
 3         3.     Filing Protected Material. A Party that seeks to file under seal
 4   any Protected Material must comply with Civil Local Rule 79-5. Protected Material
 5   may only be filed under seal pursuant to a court order authorizing the sealing of
 6   the specific Protected Material at issue. If a Party’s request to file Protected Material
 7   under seal is denied by the Court, then the Receiving Party may file the information
 8   in the public record unless otherwise instructed by the Court.
 9         N.     Final Disposition
10         After the final disposition of this Action, as defined in section C.1, within 60
11   days of a written request by the Designating Party, each Receiving Party must return
12   all Protected Material to the Producing Party or destroy such material. As used in
13   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected
15   Material. Whether the Protected Material is returned or destroyed, the Receiving
16   Party must submit a written certification to the Producing Party (and, if not the same
17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
18   (by category, where appropriate) all the Protected Material that was returned or
19   destroyed and (2)affirms that the Receiving Party has not retained any copies,
20   abstracts, compilations, summaries or any other format reproducing or capturing any
21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
24   reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or
26   constitute Protected Material remain subject to this Protective Order as set forth in
27   section E (DURATION).
                                                13
28                  AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                         AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   Dated: May 10, 2021                DONIGER / BURROUGHS
 4
 5                                      By: /s/ Scott Burroughs
                                               Scott Burroughs
 6
                                          Attorneys for Plaintiff
 7                                        ELLIOT MCGUCKEN
 8
 9 Dated: May 10, 2021                  PROSPERA LAW, LLP
10
11                                      By: /s/ Albert T. Liou
12                                             Albert T. Liou
                                          Attorneys for Defendant
13                                        PUB OCEAN LIMITED
14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
16   Dated: ______________________               / s / Sagar
             May 10, 2021
17                                               Honorable Alka Sagar
                                           United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
                                          14
28                AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                       AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _________________________________ [print or type full name], of
 4   ______________________________________________ [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the
 6   Stipulated Protective Order that was issued by the United States District Court for
 7   the Central District of California on _______________ [date] in the case of
 8   McGucken v. Pub Ocean Ltd. et al., Case No. 2:20-cv-01923 RGK (ASx) (the
 9   “Action”). I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in a nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order. I further agree to submit to the jurisdiction of the
15   United States District Court for the Central District of California for the purpose of
16   enforcing the terms of this Stipulated Protective Order, even if such enforcement
17   proceedings occur after termination of this Action. I hereby appoint
18   _________________________________ [print or type full name], of
19   ______________________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this Action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date:
24   City and State where sworn and signed:
25   Printed name:
26   Signature:
27
                                                15
28                   AMENDED STIPULATION FOR ENTRY OF PROTECTIVE ORDER BY
                          AND BETWEEN MCGUCKEN AND PUB OCEAN LTD.
